Case: 5:09-cv-00272-JRA Doc #: 282 Filed: 01/28/21 1 of 1. PageID #: 34578




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA                       )     CASE NO.: 5:09CV272
                                               )
       Plaintiff,                              )     JUDGE JOHN ADAMS
                                               )
v.                                             )     ORDER
                                               )
CITY OF AKRON, et al.                          )
                                               )
                                               )
                                               )
       Defendants.                             )


       The parties are hereby instructed to individually file status reports indicating the

following:

       1) The current status of the City of Akron’s compliance with all dates and

             deadlines in the Decree;

       2) Any correspondence exchanged related to extending, modifying, or altering

             any of the projects or deadlines in the Decree, regardless of whether those

             changes require Court approval;

The parties shall file their status reports within 14 days of this order. Thereafter, the

parties shall individually file status reports every 60 days containing the information

detailed above.

       IT IS SO ORDERED

Date: January 28, 2021                             /s/ John R. Adams_______
                                                   JUDGE JOHN R. ADAMS
                                                   UNITED STATES DISTRICT COURT




                                               1
